Opinion by
Cole, J.
The petitioner testified that prior to entry he showed all papers in his possession to the appraiser, requesting that if customs officials *180learned of a higher price than the invoice values at which entry was made, that petitioner be permitted to amend the entry. Investigation by the customs officials disclosed higher values and petitioner amended the entry to meet the “horizontal1 advance of 2J4 per centum,” suggested by the appraiser. At the time of liquidation, however, it was revealed that the increase in value on some of the items exceeded the blanket advance of 2J4 percent made by the petitioner in the amended entry. From the entire record it was held that the entry of the merchandise at a less value than that found by the appraiser was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.